1 LAW OFFICE OF TODD D. LERAS
  Todd D. Leras, CA SBN 145666
2 455 Capitol Mall, Suite 802
  Sacramento, CA 95814
3 Telephone: (916) 504-3933

4    Attorney for Defendant
     KYUNG KONG
5

6

7
                                   IN THE UNITED STATES DISTRICT COURT
8
                                      EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                                CASE NO. 2:19-CR-050 MCE
11
               Plaintiff,                                     STIPULATION AND ORDER CONTINUING
12                                                            STATUS CONFERENCE AND EXCLUDING
                              v.                              TIME UNDER THE SPEEDY TRIAL ACT
13
     KYUNG MIN KONG,
14
               Defendant.                                     Date: May 28, 2020
15                                                            Time: 10:00 a.m.
                                                              Court: Hon. Morrison C. England, Jr.
16

17
             It is hereby stipulated and agreed by and between plaintiff United States of America and
18
     defendant Kyung Kong, through their respective attorneys, that the status conference set for
19
     January 16, 2020, shall be continued by the Court to May 28, 2020, at 10:00 a.m., to allow
20
     defense counsel to continue reviewing discovery produced by the United States, conduct
21
     counsel’s independent investigation into the facts and applicable law, interview witnesses, discuss
22
     potential pretrial resolution, and otherwise prepare the client’s defense.
23
             This case involves, among other allegations, that defendant participated in a “bust out” bank
24
     fraud scheme. The scheme involved the creation of fake bank accounts and later withdrawal of
25
     money based on the deposit of insufficient fund checks into the accounts. Participants in the scheme
26
     established accounts at numerous banks and operated in several jurisdictions in California and other
27
     states, including Colorado, Louisiana, New Jersey, Utah, and Washington.
28
                                                             1
     STIPULATION & ORDER CONTINUING TCH
30
1            The government has produced to defense counsel for Mr. Kong voluminous discovery,

2    including bank records, audio recordings, and photographs, comprising more than 24,000 pages of

3    material. Mr. Kong’s first language is Korean. He has proficient English language skills, but

4    frequently requires the assistance of a Korean language interpreter. This is particularly true as to

5    more complex factual issues and legal concepts. Mr. Kong is currently housed in custody at the

6    Wayne Brown Correctional Facility in Nevada City, California. Counsel and the defense investigator

7    are therefore required to travel approximately 65 miles from downtown Sacramento to attend

8    meetings with Mr. Kong.

9            Given the amount of discovery, the language issues, travel required for client meetings, and

10   the extensive geographic scope of offenses in the charged scheme, counsel for Kyung Kong requests

11   additional time to prepare and that time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A) and B(iv)

12   and Local Code T4. The government does not oppose the request. The time exclusion includes the

13   period from January 16, 2020 up to and including May 28, 2020.

14           Assistant U.S. Attorney Audrey Hemesath has reviewed this stipulation and authorized

15   Attorney Todd D. Leras via email to sign it on her behalf.

16

17           Dated: January 13, 2020
                                                             __/s/ Todd Leras____________________
18                                                           TODD LERAS
                                                             Attorney for defendant
19                                                           KYUNG KONG
20
             Dated: January 13, 2020                         MCGREGOR W. SCOTT
21                                                           United States Attorney

22                                                           By: _/s/ Audrey Hemesath__________ _
                                                             AUDREY HEMESATH
23                                                           Assistant United States Attorney
                                                             (Per email authorization)
24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          1
30
1                                                       ORDER

2            The Court, having received, read, and considered the stipulation of the parties, and good

3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

4    hereby ORDERED that the presently set January 16, 2020 status conference hearing shall be

5    continued to May 28, 2020, at 10:00 a.m.

6            Based on the representations of the parties in their stipulation, the Court finds that: (1)

7    the failure to grant this requested continuance would deny defense counsel reasonable time

8    necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

9    ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   January 16, 2020, up to and including the May 28, 2020 status conference hearing, shall be excluded

14   pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow defense counsel

15   reasonable time necessary to prepare.

16           IT IS SO ORDERED.

17   Dated: January 15, 2020

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          2
30
